DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 02/22/2021 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) and applicant’s arguments have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick T Muffo on 
The application has been amended as follows: 
In the claims:
1.    (Currently Amended) A spreader assembly for equipping or retrofitting a system for additive manufacturing of a three-dimensional object by selectively solidifying a building material, layer by layer, wherein the spreader assembly is movable across a build area for applying a layer of the building material within the build area and a solidification device of the system selectively solidifying the applied layer at 
a plurality of rollers spaced apart from each other and forming a gap therebetween, coupled together to operate as an assembly in a counter-rotating manner relative to each other, [[and]] arranged to receive the building material between the rollers in a pile in the gap to be spread across the build area in a layer over a build area plane, and mounted to a pair of plates, with a plate located at opposite ends of the rollers;
a drive train associated with the rollers, configured to move, and configured to operate 
a mechanism configured to selectively tilt and elevatethe building material, the mechanism including a mechanical switching device that is actuated at each end of travel of the assembly to reverse the orientation of the rollers relative to the build area plane, the mechanical switching device including a pivot arm mounted to a plate, with set screws depending from either end of the pivot arm, a set screw engaging with a sloped inwardly facing bottom edge of a rotation bracket which is mounted at either end of travel of the assembly across the build area, in a camming action, to thereby tilt the rollers, and 
wherein the mechanical switching device is configured to selectively tilt each of the rollers in the assembly via  pile of building material across the build area
3.  (Currently Amended) A spreader assembly for equipping or retrofitting a system for additive manufacturing of a three-dimensional object by selectively solidifying a building material, layer by layer, wherein the spreader assembly is movable across a build area for applying a layer of the building material within the build area and a solidification device of the system selectively solidifying the applied layer at positions corresponding to a cross-section of the object to be manufactured, the system repeating the steps of applying and selectively solidifying until the object is completed, the spreader assembly comprising:
a pair of opposed tandem rollers each having a longitudinal axis, the tandem rollers  configured for receiving building material tandem rollers, coupled together to operate as a roller assembly, and mounted to a pair of plates, with a plate located at opposite ends of the tandem rollers;
a drive mechanism arrangement moving the roller assembly across a horizontally arranged [[powder]]part bed surface defining a part bed build area, the part bed surface being the surface of the build area where the layers of the building material are consecutively applied, to create pre-determined horizontal cross-sections of the object to be built; and
a tilt mechanism for the tandem rollers, the tilt mechanism configured for lifting a leading roller to tilt up and off the [[powder]]part bed surface, the leading roller being that roller which is foremost when the drive mechanism moves the tandem rollers across the build area from a  surface, the trailing roller being that roller which is not the leading roller, the tilting mechanism including a pivot arm mounted to a plate, with set screws depending from either end of the pivot arm, a set screw engaging with a sloped inwardly facing bottom edge of a rotation bracket which is mounted at either end of travel of the tandem rollers across the part bed surface, in a camming action, to thereby tilt the tandem rollers, and 
wherein the tilt mechanism is further configured for switching the function of the leading and trailing rollers upon reaching an end of travel point for the tandem rollers, such that the formerly trailing roller becomes the leading roller when the tandem rollers are moved by the drive mechanism back across the build area to the start position, with the leading roller having been tilted to ride above the part bed surface and the now trailing roller distributing the building material for a layer desired
6.  (Currently Amended) A spreader assembly for equipping or retrofitting a system for additive manufacturing of a three-dimensional object by selectively solidifying a building material, layer by layer, wherein the spreader assembly is movable across a build area for applying a layer of the building material within the build area and a solidification device of the system selectively solidifying the applied layer at positions corresponding to a cross-section of the object to be manufactured, the system repeating the steps of applying and selectively solidifying until the object is completed, the spreader assembly comprising:
tandem rollers  configured for receiving building material tandem rollers, coupled together to operate as a roller assembly, and mounted to a pair of plates, with a plate located at opposite ends of the tandem rollers;
a drive mechanism arrangement moving the roller assembly across a horizontally arranged [[powder]]part bed surface defining a part bed build area, the part bed surface being the surface of the build area where the layers of  the building material are consecutively applied, to create pre-determined horizontal cross-sections of the object to be built, wherein the building material is powder; and
a tilt mechanism for the tandem rollers, the tilt mechanism configured for lifting a leading roller to tilt up and off the [[powder]]part bed surface, the leading roller being that roller which is foremost when the drive mechanism moves the tandem rollers across the build area from a start position, and a trailing roller distributing the powder by pushing it across the part bed surface, the trailing roller being that roller which is not the leading roller, the tilting mechanism including a pivot arm mounted to one of the plates, with an element extending from either end of the pivot arm, each element respectively engaging with a sloped inwardly facing bottom edge of a rotation bracket which is mounted at either end of travel of the tandem rollers across the part bed surface, in a camming action, to thereby move the pivot arm about a pivot point and thereby tilt the tandem rollers relative to one another, and 
wherein the tilt mechanism is further configured for switching the function of the leading and trailing rollers upon reaching an end of travel point for the tandem rollers, such that the formerly trailing roller becomes the leading roller when the tandem rollers are moved by the drive mechanism back across the build area to the start position, with the leading roller having been tilted to ride above the part bed surface and the now trailing roller distributing the building material for a layer desired
7. (Currently Amended) The spreader assembly of Claim 6, wherein the element extending from [[a]] the pivot arm is a set screw.

Reasons for Allowance
The reasons for Allowance are the same as those presented by the examiner in the non-final office action mailed on 08/26/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        




/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743